PER CURIAM.
Tony A. Hawkins appeals the district court’s order denying his motion he labeled as filed under Rule 61 of the Federal Rules of Civil Procedure. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* See Hawkins v. Walker, No. CA-01-161-5-2MU (W.D.N.C. May 10, 2004). We grant Hawkins’ motion to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 To the extent that Hawkins’ motion could have been construed as a motion under Fed. R.Civ.P. 60(b), we note he did not satisfy the criteria for relief under that rule. Further, to the extent Hawkins' appeal could be construed as a motion seeking authorization under 28 U.S.C. § 2244 (2000) to Me a successive 28 U.S.C. § 2254 (2000) petition, Hawkins failed to demonstrate he is entitled to such authorization.